Title: To Thomas Jefferson from Albert Gallatin, 12 February 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury department February 12th: 1802
          
          I have the honor to enclose the list of the several officers of Government with their salaries or emoluments as compiled in this or received from the other Departments, and arranged in the following manner.
          They may be considered as forming two general classes: One consists of all those who are employed in the collection of the public revenue and receive their compensations by deducting the amount thereof from the monies collected by them. The other embraces all the other officers who receive their compensations from monies drawn out of the Treasury.
          The first class is arranged under four general heads—Viz: 1st. officers employed in the collection of the external revenues, 2d: Officers employed in the collection of the internal revenues, 3d. Receivers and Registers of the Land offices—4th. Deputy Post Masters.
          1st. The officers employed in the collection of the external revenue are the Collectors, Naval officers, Surveyors, masters and mates of Revenue Cutters appointed by the President, and the port Inspectors, measurers, weighers and Gaugers who are appointed by the Collectors with the approbation of the Secretary of the Treasury, to which may be added the Bargemen employed by Collectors.
          A few of the Collectors, Naval Officers and Surveyors, all the officers of the Revenue Cutters and the Port Inspectors receive a yearly, monthly or daily allowance. The greater part of the compensations received by the Collectors, naval officers and Surveyors arises, however, from commissions paid out of the revenue, and fees paid by the individuals. The measurers, weighers and Gaugers receive certain fees or allowances, determined by the specific services rendered, and paid out of the Revenue.
          2d:—Officers employed in the Collection of the internal revenues, consist of Supervisors and two inspectors whose office still subsist, appointed by the President, collectors & auxiliary officers appointed by the Supervisors. The pay of all those officers, which consists partly of Salaries, partly of fees, and partly of commissions is paid out of the revenue. The emoluments in the enclosed List are (for both those classes), those received during the year 1800, although the names of those officers appointed by the President who were in office on the 31:st day of December 1801 have been inserted.
          3dly. Receivers and Registers of the Land Offices, are appointed by the President. The Receivers receive one per cent, and the Registers one half ⅌er cent on all monies collected; besides which the Registers receive certain fees from individuals.
          4th: Deputy Post Masters are appointed by the Post Master General and paid by Commissions out of the monies collected. It must be observed that the amount of emoluments returned is the gross sum received by them, and includes the expenses of Store rent and Clerks.
          The second class is arranged under the four heads of Civil, Foreign, Military and Naval Departments.
          1st. Civil Establishment includes the President & Vice President, the Legislature and Officers atttached to the same, the Judiciary, the Departments at the Seat of Government, the territorial officers, and the several general establishments of Commissioners of Loans, Purveyor of public supplies, Mint, Surveying and Light Houses.
          2d: The Foreign intercourse Establishment includes the Diplomatic establishment, Commissioners and Agents under or in relation to the British Treaty, and Consuls.
          3d: The Military establishment includes the officers of the Army, the Agents of the Quarter Masters Department, the Superintendants and other officers of the Armories, the Superintendant and Store Keepers of the Military Stores, the Superintendants and other Agents of the Indian Department, and the Agents for Fortifications.
          4th: The naval Establishment includes the Officers of the Navy and of the Marine Corps, the Navy Agents and the Superintendants of the Navy Yards.—
          I have the honor to be Very respectfully Sir, Your mo. Obedt: Servt:
          
            Albert Gallatin
          
        